Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
Claims 1-8, 11, 14-16, 20, 24, 26, 45, 46, 48, and 49 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, 14-16, 20, 24, 26, 45, 46, 48, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is insufficient support for the limitation “wherein the filament forms a J-shape that terminates at the distal end where the J-shape matches the curvature of the valve sinus”.  First, it is noted the term “J-shape” is not recited in the specification.  As noted by Applicant on page 8 of the 7/2/2021 Remarks, there is support for a device to generically be “shaped and configured to engage vein valves” (para [0006]) and generically having an unconstrained shape “designed to engage a valve”.  However, the disclosure does not provide support for a shape matching the curvature of the valve sinus, moreover does not provide support for a “J-shape that matches the curvature of the valve sinus”.  Figure 5 shows the filaments generically shaped and configured to engage the valve, but not necessarily matching.
Claims 2-8, 11, and 14 are rejected due to their dependency on claim 1.
Regarding claims 15 and 45, there is insufficient support for the limitation “wherein the filament forms a J-shape with an extension on the distal end that engages at an acute angle with regard to the catheter”.  First, it is noted the terms “J-shape” or “extension” are not recited in the specification.  The specification provides support for an acute angle – “Additionally, the filament ends 456 are configured to have an acute angle with regard to the catheter shaft, which allows the catheter to pass through the vein valves and passively collapses the wider element of the filaments as the catheter is advanced.” (para [0032]).  However, there is insufficient support for an extension having the acute angle or the relationship between a J-shaped portion of the filament and the acute angle.  It is noted the specification refers to portion 455A as the “curved component” rather than a J-shape.  For the purpose of examination, the filament forming a J-shape with an extension on the distal end that engages at an acute angle with regard to the catheter is interpreted as shown below in annotated Figure 5:



    PNG
    media_image1.png
    776
    448
    media_image1.png
    Greyscale


[AltContent: textbox (Fig 5
Instant Application –
Interpretation of “extension” and “J-shape”)]


[AltContent: textbox (J-shape)]
[AltContent: connector][AltContent: roundedrect]
[AltContent: roundedrect]
[AltContent: connector][AltContent: textbox (Extension)]  


Claims 16, 20, 24, 26, 46, 48, and 49 are rejected due to their dependency on claims 15 or 45.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 14-16, 20, 24, 26, 45, 46, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a plurality of filaments – “spaced apart flexible filaments having a proximal end and a distal end” (line 9) and then additionally recites “wherein the filament forms a J-shape…”.  It is unclear if each filament of the “spaced apart flexible filaments” forms a J-shape or if at least one filament of the plurality forms a J-shape.
Claims 2-8, 11, and 14 are rejected due to their dependency on claim 1.
Claim 5 recites “said filaments comprise curvilinear filaments and straight filaments”, wherein the “straight filaments” appear to read on elements 590A or 590B of Figure 5.  However, claim 1 recites “wherein the filament forms a J-shape”, which appears to read on curved portion 555A of filaments 555 and is distinct from elements 590A or 590B.  Thus, it is unclear if claim 5 is claiming curvilinear and linear portions of a filament or a plurality of filaments wherein at least one filament forms a J-shape and is curvilinear (i.e. 555) and at least another filament is linear (i.e. 590A or B).
Claims 15 and 45 each recite “one or more than one filament” (line 8) and then additionally recites “wherein the filament forms a J-shape with an extension…” (lines 16-17 of claim 15 and lines 17-18 of claim 45).  It is unclear if each filament of the “one or more than one filament” forms a J-shape with an extension or if at least one filament of the “one or more than one filament” forms a J-shape with an extension.
Claims 16, 20, 24, 26, 46, 48, and 49 are rejected due to their dependency on claims 15 or 45.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11, 14-16, 20, 24, 26, 45, 46, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konya et al. (US 6,146,396, hereinafter “Konya”).
	Regarding claims 1, 15, and 45, Konya discloses a medical device for engaging a valve sinus for disruption of a clot (col 6, ll 31-37 – declotting apparatus fully capable of being used in a valve sinus) comprising: 
	a catheter (Fig 7) having a longitudinal axis with a distal end and a proximal end; the catheter comprising a catheter tip (tip 24 of inner member 14 of catheter) at the distal end of the catheter and comprising a circumferential cylindrical hub (distal hub 22 of outer member 12 of catheter) at the distal end of the catheter proximal to the catheter tip (see annotated portion of Fig 7 below), the hub movable along the longitudinal axis between a first position on the catheter tip (elongated, collapsed – see for example position of Fig 1) and a second position more distal than the first position on the catheter tip (expanded position shown in Fig 7; see also partially expanded position of Fig 2 and fully expanded position of Fig 3) (col 3, lines 42-46 – “The plurality of deformable members are configured to bow as the catheter slides to reduce the distance. The plurality of deformable members is configured to compress as the catheter slides to increase the distance.”); 
	spaced apart flexible filaments (30) having a distal end and a proximal end, where the proximal end of at least one of the filaments is connected to the hub (Fig 7); where said distal end of the flexible are positioned about the circumference of the catheter where each filament is disposed substantially within a single plane upon deployment (see position of Fig 7 showing each filament in a single plane; see also col 10, ll 14-19 – filaments may be designed in an arcuate conformation rather than looped structure shown in Figs 4-5), that are capable of engaging a valve sinus by rotating the catheter and disrupting a venous clot and permitting passage of any disrupted clot within a vein (col 6, ll 31-37 – “effective general declotting”, fully capable of engaging a valve sinus and disrupting a venous clot when a user rotates the catheter when positioned adjacent a valve sinus and permitting passage of any disrupted clot within a vein depending on the positioning and use of the device);
[AltContent: textbox (Hub
(connected to proximal end of filament 30))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Filament)][AltContent: textbox (Catheter Tip
(connected to distal end of filament 30))][AltContent: textbox (Portion of Konya Fig 7)][AltContent: arrow]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale


	and wherein the filaments form a J-shape that terminates at the distal end where the J-shape matches the curvature of the valve sinus (at least a portion of the filament has a J-shaped curve including a linear portion and curved portion – see additional annotated Fig 7 below – and fully capable of matching or shaped and configured to engage a valve sinus).
[AltContent: textbox (Together forms J-shape terminating at distal end)][AltContent: ][AltContent: arrow][AltContent: textbox (Linear portion)][AltContent: textbox (Curved portion)][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Portion of Konya Fig 7)]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale


	Further regarding claims 15 and 45, Konya discloses the filament forms a J-shape with an extension on the distal end that engages at an acute angle with regard to the catheter.  (It is first noted the “extension” is not disclosed in the specification.  For the purpose of examination, the “extension” is interpreted as a portion of the filament extending from the portion forming a J-shape, wherein the extension portion is continuous and integral with the J-shape portion, as highlighted above in annotated figure 5 of the instant application).  The very distal end of the Konya’s filament may be interpreted as the “extension” portion, which connects to the catheter at an acute angle.  The configuration of the distal end of Konya’s filament and the extension is fully capable of permitting the catheter to pass through the vein valves and passively collapse the wider elements of the filament as the catheter is advanced.  See annotated portion of Fig 7 below.
[AltContent: arrow][AltContent: textbox (Acute angle)][AltContent: arc][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Extension)][AltContent: roundedrect][AltContent: roundedrect][AltContent: connector][AltContent: textbox (Portion of Konya Fig 7)][AltContent: textbox (Together forms J-shape terminating at distal end)][AltContent: ][AltContent: arrow][AltContent: textbox (Curved portion)][AltContent: textbox (Linear portion)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale


	Regarding claim 2, where the distal end of the filaments (30) are coupled to the catheter (see annotated Fig 7 above).  
	Regarding claim 3, where said filaments comprise curvilinear bristles (the filaments have curved and straight portions in the expanded shape forming curvilinear bristles – see annotated Fig 7 below).
[AltContent: arrow][AltContent: textbox (Linear portion)][AltContent: textbox (Curved portion)][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: arrow][AltContent: textbox (Curved portion)][AltContent: arrow][AltContent: textbox (2nd Hub
(connected to proximal end of second set of filaments 30))][AltContent: textbox (1st Hub
(connected to proximal end of first set of filaments 30))][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Linear portion)][AltContent: textbox (Catheter Tip
(connected to distal end of filament 30))][AltContent: textbox (Portion of Konya Fig 7)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale


	Regarding claim 4, where said filaments comprise angled filaments at their distal end (filaments angled away from catheter at the distal end; see additional annotations of Fig 7 below).
[AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: textbox (Angle of filament at distal end)][AltContent: arrow][AltContent: textbox (Portion of Konya Fig 7)]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale

	Regarding claim 5, where said filaments comprise curvilinear filaments and straight filaments (filaments comprise straight and curvilinear portions – see annotated Fig 7 with respect to claim 3 above).  
	Regarding claim 6, where said filaments comprise curvilinear filaments (filaments comprise linear and curved portions – see annotated Fig 7 with respect to claim 3 above) curved toward the proximal end of the catheter (filaments curve away from the catheter at the distal end toward the proximal end prior to being attached at the hub).  
	Regarding claim 7, where said filaments comprise curvilinear filaments (filaments comprise linear and curved portions – see annotated Fig 7 with respect to claim 3 above) shaped to engage a venous valve (fully capable of engaging a venous valve).  
	Regarding claim 8, comprising a cluster of filaments positioned radially about a circumference of the catheter (at least two filaments – Fig 7; col 10, ll 21-25 – more filaments may be used).  
	Regarding claims 11, 20, and 46, where said filaments are comprised of a material selected from the group consisting of metallic material; shape memory alloy, nickel and titanium alloy, nylon and polymeric material (col 3, ll 48-53).  
	Regarding claim 14, where said filaments (30) are looped (Fig 7 – curved/looped filaments; see also col 3, ll 37-39).  
	Regarding claim 16, comprising between one and thirty filaments (at least two filaments – Fig 7; col 10, ll 21-25 – more filaments may be used).  
	Regarding claim 24, where said one or more then one filament (30) expands radially outward from the longitudinal axis of the catheter when the hub is in the second position (expanded position shown in Fig 7; see also partially expanded position of Fig 2 and fully expanded position of Fig 3; col 3, lines 42-44 – “The plurality of deformable members are configured to bow as the catheter slides to reduce the distance”).  
	Regarding claim 26, where said one or more than one filament (30) further comprises a web of flexible filament elements (deformable jacket 16 of braided stainless steel mesh connected to filaments 30 – col 3, ll 53-62; col 8, ll 41-53).  
	Regarding claims 48 and 49, further comprising a second set of filaments orthogonally disposed to the catheter distally adjacent to or in the vicinity of the hub (see annotated Fig 7 below showing second set of filaments that extend substantially orthogonally away from catheter at the proximal end of the filaments).
[AltContent: textbox (2nd set of filaments)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hub
(connected to proximal end of filament 30))][AltContent: connector][AltContent: textbox (Orthogonally disposed away from catheter when fully expanded)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st set of filaments)][AltContent: arrow][AltContent: textbox (Catheter Tip
(connected to distal end of filament 30))][AltContent: textbox (Portion of Konya Fig 7)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 48, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Konya (US 6,146,396) or, in the alternative, under 35 U.S.C. 103 as obvious over Konya (US 6,146,396) in view of Miloslavski et al. (US 2007/0198028, hereinafter “Miloslavski”), as applied to claims 1 and 45 above.  Konya discloses the medical device for engaging a valve sinus for disruption of a clot, as discussed above.  In particular, Konya teaches curvilinear and linear portions of the filaments (see annotated Fig 7 with respect to claim 3) and teaches filaments orthogonally disposed to the catheter adjacent to or in the vicinity of the hub or distal to the hub (see annotated Fig 7 with respect to claims 48 and 49 above showing a second set of filaments that extend substantially orthogonally away from catheter at the proximal end of the filaments).  In the alternative, Miloslavski discloses a medical device (Figs 2, 5) for removal or disruption of thrombi or clots in vessels and teaches the device has curvilinear filaments (12) forming a retrieval cage and filaments extending orthogonally (4) forming bristles (para [0012, 0074, 0079, 0085]).  “The fibers/bristles are suited to capture and stabilize a thrombus, especially if they are made of or finished with thrombogeneous materials” (para [0013]).  Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konya to further include a set straight of filaments extending orthogonally away from the catheter to form bristles for capturing and stabilizing a thrombus after disrupting a clot to prevent a stroke or heart attack.

Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues Konya fails to disclose engagement with valve leaflets and sinuses and fails to disclose rotating or spinning the catheter at that position to engage a clot in the valve sinus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As noted above, a user is fully capable of positioning and moving the catheter of Konya as claimed.
Applicant additionally argues Konya fails to disclose the claimed “J-shape”.  Applicant states “The selection of a portion of the filament to a phantom J shape does not teach or suggest the use of the kind of J shape currently claimed. Indeed, the so-called "J" shape in Konya is not capable of engaging the sinus in the manner contemplated by the presently claimed invention as it clearly is part of a larger loop that cannot enter the specific structures of the sinus and conform to its unique shape.” It is first noted the term “J-shape” is not described in the specification and does not have a special definition in the disclosure.  The J-shape of the instant application must be a selection of the portion of a filament and thus the J-shape in Konya is defined as a portion of the filament having a linear portion and curved portion. 

[AltContent: roundedrect][AltContent: textbox (Fig 5
Instant Application)]
    PNG
    media_image1.png
    776
    448
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Portion of Konya Fig 7)][AltContent: textbox (Together forms J-shape terminating at distal end)][AltContent: ][AltContent: arrow][AltContent: textbox (Curved portion)][AltContent: textbox (Linear portion)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale

Applicant argues Konya additionally fails to teach an alternative embodiment with the J-shape being an unconnected terminal of the J with only the proximal end connected to the hub and designed to mimic the curvature of the sinus.  The Examiner notes there is no support for an embodiment with the J-shape being an unconnected terminal end in combination with the other claimed elements of hub movable along the longitudinal axis of the catheter from a first position on the catheter tip to a second position more distal than the first position and the proximal end of the filaments connected to the hub.  Embodiments of J-shape filaments being an unconnected terminal end do not comprise a movable hub (i.e. figures 1-3).  However, it is noted the unconnected terminal end of the J-shape as argued is not claimed and thus the claims do not introduce new matter.  The claimed J-shape is interpreted as a portion of the filaments forming a J-shape, i.e. an elongated or straight portion in combination with a curved portion (Figs 4B-5).
Applicant argues Konya fails to teach “where the distal end of the J has an extension that is coupled to the catheter at an acute angle which permits the catheter to pass through the vein valves and passively collapse the wider elements of the filament as the catheter is advanced.”  It is first noted the “extension” is not disclosed in the specification.  For the purpose of examination, the “extension” is interpreted as a portion of the filament extending from the portion forming a J-shape, wherein the extension portion is continuous and integral with the J-shape portion, as highlighted below in annotated figure 5.  As shown, the Examiner respectfully disagrees and notes the very distal end of the Konya’s filament may be interpreted as the “extension” portion, which connects to the catheter at an acute angle.  The configuration of the distal end of Konya’s filament and the extension is fully capable of permitting the catheter to pass through the vein valves and passively collapse the wider elements of the filament as the catheter is advanced.

    PNG
    media_image1.png
    776
    448
    media_image1.png
    Greyscale


[AltContent: textbox (Fig 5
Instant Application –
Interpretation of “extension” and “J-shape”)]


[AltContent: textbox (J-shape)]
[AltContent: connector][AltContent: roundedrect]
[AltContent: roundedrect]
[AltContent: connector][AltContent: textbox (Extension)]  


[AltContent: arrow][AltContent: textbox (Acute angle)][AltContent: arc][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Extension)][AltContent: roundedrect][AltContent: roundedrect][AltContent: connector][AltContent: textbox (Portion of Konya Fig 7)][AltContent: textbox (Together forms J-shape terminating at distal end)][AltContent: ][AltContent: arrow][AltContent: textbox (Curved portion)][AltContent: textbox (Linear portion)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image2.png
    580
    440
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quick (US 2015/0374391) discloses a medical device capable of engaging a valve sinus for disruption of a clot comprising filaments having an unconnected terminal end forming a J-shape (Fig 2B).  Benary et al. (US 2018/0289381) discloses a medical device capable of engaging a valve sinus for disruption of a clot comprising filaments with a curvilinear portion (Fig 2), which may be interpreted as a J-shape, wherein the device is shaped and configured to engage a valve (20) (Figs 5-6; para [0005, 0023]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771